Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
While European Patent No. EP 2199162 to Bensch et al disclose a method for operating an electropneumatic parking brake system of a vehicle combination, the vehicle combination including a tractor vehicle and a trailer vehicle, the method comprising activating an automatic parking function of the vehicle combination and German Patent No. DE 102007033694 to Mayr discloses a method for operating an electropneumatic parking brake system, wherein the method comprises activating, after a parking operation and braking of the vehicle combination a trailer check function in a standstill state, wherein the trailer check function enables a check as to whether, in the case of a decrease in the braking action of the trailer vehicle, the vehicle can be held in a stationary manner solely by way of the braking action of the parking brake of the tractor vehicle, neither of these references taken either alone or in combination disclose detecting a switching off of an ignition system of a drive engine of the tractor vehicle at a standstill of the vehicle combination and automatically activating, by the automatic parking function in response to the detection of the parking operation and the switching off of the ignition system, the trailer check function to check whether the vehicle combination can be held stationary solely by way of braking action of a parking brake of the tractor vehicle.
In other words, as applicant points out in his remarks filed December 14, 2021, 
the combination of Bensch and Mayr fails to disclose or suggest automatically

It is for these reasons that applicant’s invention now defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/03/22